Dissenting Opinion

Thaxter, J.
I cannot concur in the opinion in this case. The interpretation which it puts on the statute in question not only does violence to the language which the legislature has used but injects confusion into a procedure which should be simple.
What is meant by the word “decision” in the statute? It refers to the order of the presiding justice which in this case granted a new trial conditionally. He had acted on the motion of the defendants; his authority over the case was ended; and his ruling was no less a decision because the new trial was granted on a condition, viz., the plaintiff’s refusal within twenty days to give up $1,000 of the award. This is not a case, like some of those cited in the opinion, which deals with a statute giving a right of appeal from an order either granting or refusing a new trial, under which circumstances we should have no hesitation in holding that the right of appeal does not accrue until the order becomes absolute. Our statute is different. We are concerned not with an appeal from such an order but with an independent motion addressed to the Law Court, and particularly with the time within which the motion must be filed. The statute on this point is clear and explicit. Pub. Laws 1939, Chap. 66.
*201“II such decision is unfavorable to the moving party, no judgment shall be entered in the action until the expiration of 10 days thereafter, during which period such moving party may file another motion to have the verdict set aside as against law or evidence as provided in section 59, without prejudice by reason of the denial of the previous motion by the presiding justice, and all proceedings thereon shall be in accordance with the provisions of said section 59.”
The defendants by their motion asked for a new trial unconditionally; and it cannot be denied that they had the right to treat the conditional grant of the new trial as an unfavorable decision. They were placed in no dilemma by having to file their motion addressed to the Law Court within ten days thereafter. To be sure such filing was in a sense an election; but the choice which they made could have had no adverse consequences for them. If they had been willing to pay the amount of the award as reduced by the presiding justice, all that they needed to do was to wait for the twenty-day period fixed by the presiding justice to run to find out if the plaintiff would file the remittitur. If the plaintiff did not file the remittitur, the defendants automatically got the unconditional new trial for which they had asked. By filing their second motion addressed to the Law Court, the defendants in effect said to the plaintiff: “We elect to treat the decision of the trial justice as a denial of our motion for a new trial. We shall not pay the reduced amount of $1,500 even if you file the remittitur.” That this was their intent is made crystal clear by their brief which is before us. In fact they say that their purpose in filing the second motion was to protect their “right to have the ease passed upon by the Law Court under the amended statute in the event that the plaintiff filed the remittitur within the time fixed by the Court in its decision.” Under these circumstances, why was there any reason or purpose in the plaintiff’s filing the remitti*202tur? Should the defendants, having by their conduct placed the plaintiff in this position, then be permitted to shift their ground and claim that a new trial has been given to them by reason of the plaintiff’s failure to take action which they had in effect said would be futile? Did not the plaintiff have the right to assume that the question was from that time on committed to the Law Court? It was the plaintiff, rather than the defendants, who was placed in a dilemma, a dilemma as it were in retrospect, occasioned solely by the construction which this court has put on the statute in question.
A statute such as ours is unusual. In fact our attention has not been called to a similar one in any other jurisdiction. For this reason, as we have suggested, the cases cited in the opinion are not in point. It is, however, significant that in the only jurisdiction where the status of an order granting a new trial conditionally has been considered, the ruling has been in accord with the views which we here express. Kaminisky v. Levin, 46 R. I., 250,126 A., 641. In this Rhode Island case a motion for a new trial addressed to the presiding justice by a defendant was granted unless the plaintiff should within ten days file a remittitur. The Rhode Island statute provided that exceptions must be prosecuted within seven days after notice of decision on a motion for a new trial. The court held that exceptions were too late, if filed more than seven days after notice of the decision, although within seven days from the limit of time fixed for filing the remittitur. The court said, page 252: “The action of the justice with regard to the remittitur did not affect the explicit requirements of the statute prescribing proceedings for bringing exceptions to the court.” The significance of this opinion is that the court did not regard it as even open to question that the time commenced to run from the date of the notice of the decision of the presiding justice granting a new trial conditionally.
One thing more. The decision which the majority of this court now renders is inconsistent with the action which we have *203already taken in this case. The defendants’ motion came before us at a previous term. The order which we then entered reads as follows:
“The motion to overrule for want of prosecution the general motion for a new trial on which this case comes forward is denied. It appearing, however, that a report of the evidence has not been prepared as required by Rule XII (This should read Rule XVII) of the Supreme Judicial and Superior Courts, the case is dismissed from this docket.”
Did we not in effect say: “The motion for a new trial is properly before us except for the fact that the defendants have not filed a report of the evidence as required by Rule XVII”? If the motion had at that time no effect whatsoever, as the opinion of the court now holds, why did we not give that invalidity as the reason for dismissing it? What better reason could have been found? By dismissing the motion in the form we did, we in effect said to counsel: “If you get from the judge below an extension of time for filing the evidence and file the report of evidence within the time fixed, we will hear your motion.” And we quite plainly told the presiding justice: “You have two alternatives (1) grant an extension of time to the defendants if they wish it; or (2) if they will not ask for that, you must enter judgment on the verdict.” The presiding justice took us at our word and, on the defendants’ refusal to ask for the extension, entered the order for judgment. Are we now to overrule him for doing exactly what we told him to do?
In our opinion the exceptions should be overruled.
Manser, J., joins in this dissent.